COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:     Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh
                         Sonwalkar, M.D., Wolley Oladut M.D. v. St. Luke’s
                         Sugar Land Partnership, L.L.P. and St. Luke’s
                         Community Development Corporation-Sugar Land

Appellate case number: 01-13-00273-CV

Trial court case number: 2011-24016

Trial court:             152nd District Court of Harris County

      Appellants Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh
Sonwalkar, M.D., and Wolley Oladut, M.D. have moved for immediate issuance of
the mandate in this case and, in the alternative, for temporary relief pending the
resolution of the motions for rehearing and reconsideration en banc filed by
appellees St. Luke’s Sugar Land Partnership, L.L.P. and St. Luke’s Community
Development Corporation-Sugar Land.

      The motion for temporary relief pending the resolution of the motions for
rehearing and reconsideration en banc is GRANTED, as follows, and appellees St.
Luke’s Sugar Land Partnership, L.L.P. and St. Luke’s Community Development
Corporation-Sugar Land are hereby ordered to refrain from:

          a. Taking any action to terminate the Partnership Interests or
             ownership interest of Shatish Patel, M.D., Hemalatha Vijayan,
             M.D., Subodh Sonwalkar, M.D., and Wolley Oladut, M.D.

          b. Except pursuant to a vote of the partners where Class A Unit
             holders have the ability to vote, collectively, 49% of the
             partnership interest, taking any action identified in Paragraph
   8.03(h) of the Amended Partnership Agreement, including
   actions to:

     i.   Reorganize the Partnership;

    ii.   Take any action in contravention of the Amended
          Partnership Agreement;

   iii.   Make an assignment for the benefit of creditors of the
          Partnership or file a voluntary petition under the federal
          Bankruptcy Code or any state insolvency law;

   iv.    Confess any judgment against the Partnership; or

    v.    Amend or otherwise change the Amended and Restated
          Partnership Agreement.

c. Except pursuant to a vote of the Governing Board that includes
   representatives of Class A Unit holders who are permitted,
   collectively, to vote 49% of the Voting Interest, taking any
   action identified in Paragraphs 8.09(a)–(f) of the Amended
   Partnership Agreement, including actions to:

     i.   Issue new Units, admit new partners, or substitute
          partners in the Partnership;

    ii.   Borrow money in an amount exceeding $250,000 from
          any third party for any purpose;

   iii.   Sell, transfer, assign, dispose of, trade, exchange,
          quitclaim, surrender, release or abandon any Partnership
          property or interests therein other than in an amount less
          than $250,000;

   iv.    Purchase any real property or make, execute, or deliver
          any deed or long-term ground lease for any real property;

    v.    Require or call for any additional capital contributions by
          the partners or approve the amounts and proportions of
          such additional capital contributions; or
              vi.   Impose or approve any fundamental or material change
                    to the general business objectives and purpose of the
                    Partnership.

          d. Calling a Meeting of Governing Board without providing notice
             to the Class A Governing Board representatives elected by
             Class A Unit holders.

       Appellants Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh
Sonwalkar, M.D., and Wolley Oladut, M.D. are ordered, jointly and severally, to
either (1) execute and file with the trial court clerk a bond payable to the appellees,
to be approved by the trial court clerk, in the amount of $10,000, or (2) deposit
cash in lieu of the bond into the registry of the trial court. This order is made
without prejudice to the appellees presenting any further argument, supported by
evidence, to justify requiring additional security. See TEX. R. APP. P. 29.3.

       Appellants must immediately inform this court in writing when the bond has
been filed or the cash has been deposited. This order shall take effect upon the
filing of the bond or deposit of the cash in lieu of bond with the district clerk, and it
shall terminate upon expiration of this court’s plenary power, see TEX. R. APP. P.
19.1.

      The motion for immediate issuance of the mandate is DENIED.

      It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                           Acting individually


Date: December 13, 2013